345 F.2d 797
Gordon H. MITCHELL, Plaintiff-Appellant,v.Roy P. PARHAM and Oklahoma Alcoholic Beverage Control Board, Defendants-Appellees.
No. 8175.
United States Court of Appeals Tenth Circuit.
May 28, 1965.

Appeal from the United States District Court for the Western District of Oklahoma; Stephen S. Chandler, Judge.
Odes J. Harwood, Midwest City, Okl., for plaintiff-appellant.
Burck Bailey, Asst. Atty. Gen., of Oklahoma, for defendants-appellees.
Before MURRAH, Chief Judge, and PHILLIPS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
The appeal is dismissed because of the lack of an appealable order. See Midwestern Developments, Inc. v. City of Tulsa, 10 Cir., 319 F.2d 53; and Crutcher v. Joyce, 10 Cir., 134 F.2d 809, 813, 814.


2
On remand, if the plaintiff desires to amend his pleadings, he must do so within 10 days of the date of remand. If he fails to amend, the court should promptly enter a final order dismissing the action.